Citation Nr: 0304539	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability.


(The underlying issue of entitlement to service connection 
for a psychiatric disability will be the subject of a 
later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
July 1957.

This matter comes before the Board on appeal from a June 
2001 rating decision by the RO which denied the veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for a psychiatric 
disability.  The veteran was notified of this action by a 
letter in July 2001.  

The application to reopen a claim of service connection 
for a psychiatric disability is granted by the decision 
set out below.  The Board is undertaking additional 
development on the issue of entitlement to service 
connection for a psychiatric disability pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
the additional evidentiary development is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing any response from 
the veteran, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  In January 1958, the RO denied a claim of service 
connection for a psychiatric disability (then 
characterized as a nervous condition).  The veteran was 
notified of the denial by letter that same month, but did 
not initiate an appeal.

2.  Certain new evidence received since the January 1958 
RO denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection 
for a psychiatric disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a 
previously denied claim of service connection for a 
psychiatric disability has been submitted.  38 U.S.C.A. 
§§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records contain his 
September 1956 pre-enlistment examination report, which 
was negative for any psychiatric problems.  Psychiatric 
evaluation was normal.  In May 1957, the veteran was 
evaluated prior to court-martial proceedings.  It was 
noted that the veteran was admitted to the sick list with 
a diagnosis of passive-aggressive reaction on the 
recommendation of the staff psychiatrist who had 
previously seen the veteran.  The veteran had been 
referred to the hospital for evaluation prior to his trial 
by court martial for a long series of offenses against 
military discipline.  A detailed history of the veteran's 
behavior in service as well as his personal and family 
history prior to entering service was provided.  After a 
period of observation, it was concluded that the veteran 
suffered from a severe personality disorder best described 
as a passive-aggressive reaction (with paranoid trends) 
and that this disability had been of long duration, but 
that it had not been aggravated by service conditions.  A 
June 1957 separation examination report reflects that the 
veteran was found to have passive aggressive reaction, but 
no disability was considered disqualifying.

Based on the evidence of record, by rating action of 
January 1958, the RO denied a claim of service connection 
for a nervous condition.  The RO notified the veteran of 
that decision, but he did not initiate an appeal within 
the one-year period allowed and, as a result, the denial 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 19.2 (1957).

Thereafter, a statement from D. S., PhD, received in 
September 1995, indicates that the veteran was receiving 
outpatient therapy.

The veteran filed an application to reopen the previously 
denied claim of service connection for a psychiatric 
disability in April 2001.  In conjunction with his claim 
to reopen, numerous private evaluation and treatment 
reports showing treatment for psychiatric disability since 
January 1994 were associated with the claims file.  By 
rating action of June 2001, the RO denied the veteran's 
claim.  It is from the June 2001 decision to deny such a 
claim that the present appeal arises. 

As the January 1958 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. § 19.2, the claim may now 
be reopened only if new and material evidence has been 
submitted since the disallowance in January 1958.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and 
material evidence has been submitted in the first instance 
because it determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  Once the Board finds that 
no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the 
Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 
C.F.R. § 3.156(a) (2001).  Under that regulation, 
effective for claims filed prior to August 29, 2001, new 
and material evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2002)) (new and material evidence 
is defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen 
was filed prior to August 29, 2001, the new provisions do 
not apply to his claim.

The Board has reviewed the additional evidence received 
subsequent to the January 1958 RO denial and finds that 
new and material evidence has been submitted.  (The 
specified basis for the denial of service connection in 
January 1958 was that the evidence of record did not 
contain a diagnosis of an acquired psychiatric disability 
for which service connection could be granted under the 
law).  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, 
private evaluation and treatment reports indicating that 
the veteran now has a current diagnosis of an acquired 
psychiatric disability.  Specifically, the evidence 
contains private findings, including a January 1994 
assessment of anxiety, a January 1994 assessment of 
questionable impotence vs. questionable psychological 
problems regarding ejection, a June 1994 diagnosis of 
major depression, a July 1994 diagnosis of major 
depression, recurrent with schizophrenic features, 
paranoid, an August 1994 notation of best diagnosis is 
adjustment reaction to current stress, a May 1995 
diagnosis of bipolar disorder, and a March 1996 diagnosis 
of mixed bipolar disorder with incongruent psychotic 
features.  Additionally, an April 2001 letter from a 
private psychologist indicates that the veteran's military 
service likely exacerbated his psychiatric problem.

The Board finds that these private reports constitute 
evidence that is new and material as defined by 38 C.F.R. 
§ 3.156(a).  In short, this evidence tends to support the 
veteran's claim in a manner different from the evidence 
previously of record, particularly with respect to a 
current diagnosis.  What is different about the newly 
received evidence is that it now includes a current 
diagnosis of an acquired psychiatric disability, something 
that was not shown previously by the medical evidence.  
Consequently, it may be said that the evidence bears 
directly and substantially upon the issue at hand, is 
neither duplicative nor cumulative, and is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  38 C.F.R. § 3.156(a).  In 
other words, the evidence now tends to provide probative 
information beyond what was known previously.  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  To this extent, the appeal is allowed.

In adjudicating this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 
2000 (VCAA).  This law is applicable to all claims filed 
on or after the date of enactment of the VCAA - November 
9, 2000 - or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
provided that nothing in amended section 5103A, pertaining 
to the duty to assist claimants, shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).

This new law clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  In this 
regard, it should be pointed out that the question of 
whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett, 
8 Vet. App. at 4; Butler, 9 Vet. App. at 167.  Even the 
VCAA recognizes this.  38 U.S.C.A. § 5103A(f) (West 2002).  
Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, a remand to have the RO address the new law in 
the context of this specific application to reopen is not 
necessary.  This is especially so because of the grant of 
the application to reopen.  Additionally, the Board is 
undertaking additional evidentiary development on the 
underlying question of service connection.


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of service connection for a 
psychiatric disability is granted.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

